     Case 3:20-cv-01456-LAB-DEB Document 6 Filed 09/30/20 PageID.145 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARTA CARRERA CHAPPLE                      Case No.: 20cv1456-LAB (DEB)
12                                  Plaintiff,
                                                 ORDER GRANTING
13    v.                                         UNOPPOSED MOTION TO
                                                 COMPEL ARBITRATION; AND
14    ANCESTRY.COM OPERATIONS
      INC., et al.
15                                               ORDER OF DISMISSAL
                               Defendants.
16
17
18         Defendant Ancestry.com Operations, Inc. moved to compel arbitration
19   pursuant to Plaintiff Marta Carrera Chapple’s arbitration agreement, which it
20   argued covered all her claims. Plaintiff filed a notice of non-opposition to the
21   motion, but asked the Court to stay the action rather than dismiss it. This case was
22   filed as a putative class action.
23         The Ninth Circuit has directed district courts, when granting motions to
24   compel arbitration, to be as clear as possible whether a dismissal or stay is
25   intended. See Bushley v. Credit Suisse First Boston, 360 F.3d 1149, 1153 n.1 (9th
26   Cir. 2004).
27         Defendant has argued that the class action waiver is enforceable, and
28   Plaintiff does not dispute this. This case therefore cannot be maintained as a class

                                                 1
                                                                                 20cv1456
     Case 3:20-cv-01456-LAB-DEB Document 6 Filed 09/30/20 PageID.146 Page 2 of 2



1    action. Where, as here, all claims are subject to an arbitration agreement, the Court
2    may dismiss the action. See Pleasant v. Dollar Gen’l Corp., 2015 WL 12811236,
3    at *3 (C.D. Cal., Feb. 18, 2015) (citing Sparling v. Hoffman Const. Co., Inc., 864
4    F.2d 635, 638 (9th Cir. 1988) and Thinket Ink Info. Res., Inc. v. Sun Microsystems,
5    Inc., 368 F.3d 1053, 1060 (9th Cir. 2004)).
6          The unopposed motion to compel arbitration is GRANTED. Plaintiff’s claims
7    are DISMISSED WITH PREJUDICE and the putative class claims are DISMISSED
8    WITHOUT PREJUDICE. This action is DISMISSED and the Clerk is directed to
9    close the docket.
10
11         IT IS SO ORDERED.
12   Dated: September 30, 2020
13
14                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                                  20cv1456
